Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION    
  
 Claims 1-30 are allowed.  
This action/allowance is in response to Applicant's claim amendments and remarks filed on 08/02/2022.


     				 REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
For claim 1, prior art SADIQ et al. (2019/0230529) para [0027] UE trigger beam recovery for first component carrier, generate a beam measurement report, and transmit the beam report on resources allocated for uplink transmission

LIU (2021/0021321) para [0090] no uplink grant available for the beam failure report, the terminal device can transmit to the network device a PUCCH Scheduling Request (SR) for requesting an uplink grant for transmission of the beam failure report. a PUCCH SR be triggered for a Buffer Status Report (BSR) indicating new data arrival at the terminal device. A new rule can be defined such that a PUCCH SR can be triggered when the terminal device has a beam failure report for transmission.
Other references on record discloses individual features which are recited in the claimed invention. However, the combined teachings of the prior art references do not teach or reasonably suggest the limitation “determining, at the UE, an occurrence of an event associated with an uplink beam based on one or more of criteria determined by the UE sending the uplink beam report including information about at least one uplink beam to the base station in response to determining the occurrence of the event” with the claimed invention as a whole.

Therefore, claim 1 is allowable over the prior art of record. The same reasoning applies to claims 15, 18 and 30 mutatis mutandis. Accordingly, claims 2-14, 16-17, and 19-29 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA S CHOWDHURY whose telephone number is (571)272-2547. The examiner can normally be reached M-F 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAHMIDA S CHOWDHURY/Primary Examiner, Art Unit 2471